Citation Nr: 0713118	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  04-28 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for dermatitis of the 
stomach, back, and arms.

2.  Entitlement to service connection for chronic upper 
respiratory infection, to include sinusitis, rhinitis, 
pharyngitis, laryngitis, and otitis. 

3.  Entitlement to service connection for right knee 
condition.

4.  Entitlement to service connection for low back condition.

5.  Whether new and material evidence has been presented to 
reopen claims for service connection for thyroid condition, 
right arm cyst, flat feet, Bartholin's cyst, and breast mass. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1982 until 
January 1997 and also was a member of the Army National Guard 
from January 1997 until January 2004.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 2003 rating decision by the Waco, Texas Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
case has been transferred to the Nashville, Tennessee RO.  

The issues of entitlement to service connection for right 
knee and low back conditions and whether new and material 
evidence has been presented to reopen claims for service 
connection for thyroid condition, right arm cyst, flat feet, 
Bartholin's cyst, and breast mass are addressed in the REMAND 
portion of the decision below.


FINDINGS OF FACT

1.  There is no competent evidence of current dermatitis of 
the stomach, back, and arms.

2.  There is no competent evidence of a current chronic upper 
respiratory infection, to include sinusitis, rhinitis, 
pharyngitis, laryngitis, and otitis. 




CONCLUSIONS OF LAW

1.  Dermatitis of the stomach, back, and arms was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).

2.  A chronic upper respiratory infection, to include 
sinusitis, rhinitis, pharyngitis, laryngitis, and otitis, was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

The fact that an injury occurred in service alone is not 
enough.  There must be a disability resulting from that 
injury.  If there is no showing of a resulting condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).   

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In deciding claims on 
the merits, the Board will resolve reasonable doubt of 
material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b).



A.  Dermatitis

The veteran asserts that she should be granted service 
connection for dermatitis of the stomach, back, and arms.  A 
January 1986 service medical record noted a diagnosis of 
dermatitis on the stomach, back, and arms.  However, 
retention examinations in 1986 and 1992 noted "Normal" 
evaluations of the skin.  A June 2004 post-service medical 
record noted skin lesions on her arms which was later 
diagnosed as herpes zoster of the right arm.  However, there 
is no indication that the veteran currently suffers from 
dermatitis, and as previously stated, a valid service 
connection claim requires competent evidence of a current 
disability.  Additionally, there is no medical evidence of 
record linking herpes zoster to the veteran's military 
service or the in-service dermatitis.

Although the veteran and other lay persons are competent to 
testify as to her in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, the veteran's personal opinion that the 
disability at issue began in service or that it is otherwise 
related to service is not a sufficient basis for awarding 
service connection.  

The preponderance of the evidence is against a finding that 
the veteran has dermatitis of the stomach, back, or arms that 
is related to her active service.  There is no doubt to be 
resolved in her favor, and service connection for dermatitis 
is not warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

B.  Upper Respiratory Infection

The veteran asserts that she should be granted service 
connection for upper respiratory infection, to include 
sinusitis, rhinitis, pharyngitis, laryngitis, and otitis.  
Service medical records dated April 1982, April 1988, and 
December 1991 noted that the veteran suffered from upper 
respiratory infections.  However, the 1992 retention 
examination noted "Normal" evaluations for the sinuses, 
lungs, and throat.  There are no post-service medical records 
in the claim's file noting treatment or complaints of upper 
respiratory infections.  As previously stated, a valid 
service connection claim requires competent evidence of a 
current disability.  
 
Although the veteran and other lay persons are competent to 
testify as to her in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, the veteran's personal opinion that the 
disability at issue began in service or that it is otherwise 
related to service is not a sufficient basis for awarding 
service connection.  

The preponderance of the evidence is against a finding that 
the veteran has any upper respiratory tract infections that 
are related to her active service.  There is no doubt to be 
resolved in her favor, and service connection for upper 
respiratory tract infection is not warranted.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate her claim; that the RO would assist her in 
obtaining additional information and evidence; of the  
responsibilities on both her part and VA's in developing the 
claim; and of the need to provide any evidence in her 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (Mar. 2003, July 2005).  As such, VA fulfilled 
its notification duties.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  The failure to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the disabilities on 
appeal is harmless because the preponderance of the evidence 
is against the veteran's claims for service connection, and 
any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

The veteran's service medical records are available, and 
there is no known pertinent evidence that is not currently 
part of the claim's file.  The evidence of record failed to 
show a current disability and, therefore, a causal connection 
between a disability and the veteran's military service.  For 
that reason, VA is not obligated to provide additional 
medical opinions and/or examinations.  Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003).  Hence, VA has fulfilled 
its duty to assist the appellant in the development of her 
claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to service connection for dermatitis of the 
stomach, back, and arms is denied.

Entitlement to service connection for a chronic upper 
respiratory infection, to include sinusitis, rhinitis, 
pharyngitis, laryngitis, and otitis, is denied. 


REMAND

The veteran submitted Authorization and Consent to Release 
Information forms for Dr. Mani Subramanian and Dr. Eugene 
Fung.  There has been no attempt to obtain these records.  
Additionally, the veteran noted that she received treatment 
in 2000 from the Austin VA Outpatient Clinic.  From a review 
of the record, it is not clear if all of the veteran's 
medical records from the Austin clinic have been associated 
with the claim's file.  The RO must obtain these records.

The Veterans Claims Assistance Act of 2000 requires VA to 
provide specified notification and assistance to a claimant 
in the development of a claim.  38 U.S.C.A. §§ 5102, 5103; 38 
C.F.R. § 3.159.  In February 2003, the veteran filed to re-
open her service connection claims for thyroid condition, 
right arm cyst, flat feet, Bartholin's cyst, and breast mass.  
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claim gave specific 
guidance as to what was required of VA in terms of notice 
being provided to the veteran in cases involving attempts to 
re-open previously denied claims.  In this case, it does not 
appear that there was compliance.  The Court specified that 
in notifying veterans as to what constituted material 
evidence, the veteran would have to be provided with notice 
as to what the basis was for the original denial of benefits 
and what type of evidence would be needed to re-open her 
claims.  In this case, that would require the veteran be 
notified that to re-open her thyroid condition claim, she 
would have to provide evidence that any current thyroid 
condition was incurred in or related to her military service.  
In order to reopen her service connection claims for right 
arm cyst, flat feet, Bartholin's cyst, and breast mass she 
would have to provide evidence of a current disability.  

Accordingly, the case is hereby REMANDED to the RO via the 
Appeals Management Center in Washington, DC for the following 
actions:

1.  Send the veteran and her representative a 
letter containing the notice required by Kent, 20 
Vet. App. 1 (2006), 38 U.S.C.A. §5103, and 38 
C.F.R. § 3.159(b), informing her of the 
information, including medical or lay evidence, 
that is necessary to substantiate the re-opening of 
her claims for service connection for thyroid 
condition, right arm cyst, flat feet, Bartholin's 
cyst, and breast mass as well as the underlying 
service connection claims.  The letter should 
inform her of which information and evidence, if 
any, that she is required to provide VA, and which 
information and evidence, if any, VA will attempt 
to obtain on her behalf.  She should specifically 
be requested to provide any evidence in her 
possession that pertains to the claims, including 
evidence showing current disabilities of a right 
arm cyst, flat feet, Bartholin's cyst, and breast 
mass as well as evidence that any current thyroid 
condition was incurred in or related to her 
military service.  Finally, the veteran should be 
informed that the evidence will be considered new 
and material evidence only if it has not been 
submitted previously to VA, relates to an 
unestablished fact necessary to substantiate the 
claim, can be neither cumulative nor redundant of 
the evidence of record at the time of the last 
prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility 
of substantiating the claim.  

2.  The RO should request the veteran's medical 
records from the Austin VA Outpatient Clinic from 
2000. 

3.  The RO should request the veteran's medical 
records from Dr. Mani Subramanian and Dr. Eugene 
Fung.

4.  Following completion of the above, 
readjudicate the issues on appeal.  If any benefit 
sought on appeal remains denied, the RO should 
issue a supplemental statement of the case and 
allow the appellant an appropriate period of time 
to respond.
 
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


